Citation Nr: 1549489	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 17, 2011, for the award of entitlement to service connection for major depressive disorder.

2.  Entitlement to an effective date prior to August 3, 2011, for the award of entitlement to service connection for compression fracture of L1 vertebral body, claimed as chronic pain syndrome and lumbar impairment.

3.  Entitlement to an effective date prior to February 20, 2012, for the award of entitlement to service connection and the assignment of a separate 40 percent evaluation for left lower extremity radiculopathy.

4.  Entitlement to an initial evaluation in excess of 10 percent for the time period from August 3, 2011, and in excess of 20 percent for the time period from February 20, 2012, for compression fracture of L1 vertebral body.

5.  Entitlement to an evaluation in excess of 30 percent for status post fusion of cervical spine from C3-C6 with compression fracture of C5. 

6.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity radiculopathy.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities for the time period prior to May 17, 2011.


REPRESENTATION

Appellant represented by:	Christa McGill, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in December 2009 and July 2012 by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The RO, in the July 2012 rating decision, granted entitlement to service connection for compression fracture of L1 vertebral body, assigning an initial 10 percent rating from August 3, 2011, and a 20 percent rating from February 20, 2012.  The Veteran disagreed with effective date for the award of service connection, as well as requested entitlement to effective dates earlier than August 3, 2011, for the assignment of the 10 percent evaluation and prior to February 20, 2012, for the assignment of the 20 percent evaluation for compression fracture of L1 vertebral body.  After the Veteran perfected a timely appeal for those matters, the RO certified the issue of entitlement to effective dates prior to August 3, 2011, for the assignment of a 10 percent evaluation and prior to February 20, 2012, for the assignment of a 20 percent evaluation for service-connected compression fracture of L1 vertebral body to the Board.  

Regarding the question of entitlement to earlier effective dates for the assignment of the initial staged 10 percent and 20 percent disability ratings for compression fracture of L1 vertebral body, the Veteran is appealing the original assignment of disability evaluations following an award of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The July 2012 rating decision, therefore, remains in controversy, as the Veteran has been awarded less than the maximum available benefits during the appeal period from August 3, 2011, to the present.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue currently before the Board has been recharacterized, as reflected on the title page, as entitlement to an initial evaluation in excess of 10 percent for the time period from August 3, 2011, and in excess of 20 percent for the time period from February 20, 2012, for compression fracture of L1 vertebral body.

The issue of entitlement to an evaluation in excess of 20 percent for left ulnar nerve radiculitis with partial paralysis of the left triceps is not currently in appellate status, as the Veteran has been rated separately for that condition since 1979.  The RO last considered that issue in a May 2013 rating decision, continuing the previously assigned 20 percent evaluation for the Veteran's service-connected left ulnar nerve radiculitis.  See Andrews v. Nicholson, 421 F.3d 1278, 1283-84 (Fed. Cir. 2005) (finding that the obligation to read pro se filings liberally does not extend to counsel).  As the Veteran and his attorney did not timely appeal that decision and have since intermittently raised assertions concerning an increased rating for that disability, that issue is not currently within the Board's jurisdiction.

Accordingly, the issue of entitlement to an evaluation in excess of 20 percent for left ulnar nerve radiculitis, with partial paralysis of the left triceps, is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Additionally, the issue of entitlement to specially adapted housing/special home adaption grant has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is also referred to the RO for appropriate action.  Id. 

The issues of entitlement to an initial evaluation in excess of 10 percent for the time period from August 3, 2011, and in excess of 20 percent for the time period from February 20, 2012, for compression fracture of L1 vertebral body; entitlement to an evaluation in excess of 30 percent for status post fusion of cervical spine from C3-C6 with compression fracture of C5; entitlement to an initial evaluation in excess of 20 percent for right upper extremity radiculopathy; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the time period prior to May 17, 2011, are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran separated from active service in October 1977; he did not raise claims of entitlement to service connection for a psychiatric, low back, or left lower extremity disorders within one year of discharge.
 
2.  On October 1, 2009, the RO received the Veteran's claim of entitlement to service connection for depression; no communication or medical record prior to October 1, 2009, may be interpreted as a formal or informal claim of entitlement to service connection for major depressive disorder.

3.  On August 3, 2011, the RO received the Veteran's claim of entitlement to service connection for a low back disorder; no communication or medical record prior to August 3, 2011, may be interpreted as a formal or informal claim of entitlement to service connection for compression fracture of L1 vertebral body.

4.  On May 19, 2008, the RO received the Veteran's claim of entitlement to service connection for left lower extremity disorder; no communication or medical record prior to May 19, 2008, may be interpreted as a formal or informal claim of entitlement to service connection for left lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of October 1, 2009, but no earlier, for the award of service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2015).

2.  The criteria for entitlement to an effective date prior to August 3, 2011, for the award of service connection for compression fracture of L1 vertebral body have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2015).

3.  The criteria for entitlement to an effective date of May 19, 2008, but no earlier, for the award of service connection for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veteran's earlier effective date claims arise from his disagreement with the effective date assigned for the award of service connection for psychiatric, low back, and left lower extremity disabilities.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on determinations as to the dates that the service connection claims were filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Under the applicable criteria, service connection will be granted effective the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service; otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Generally, the effective date of an evaluation and award of compensation for an increased evaluation is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Id.  

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's record.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  

Service treatment records reflect that the Veteran had a diving injury to the neck in 1975 and diagnosed with a central core or cervical cord injury.  He received active intensive physical therapy program for range of motion exercises of his neck, as well as muscle strengthening exercises of his upper and lower extremities.  In December 1975, he underwent fusion of the C3-6 level and was later discharged to duty with his previous permanent profile.  A September 1976 Medical Board examination report showed abnormal spine and neurologic findings with notations of cervical spine fracture with neurological involvement.  In November 1976, the final diagnoses were listed as neck pain and status post C3-6 fusion.  In an October 1977 service exit examination report, the Veteran's psychiatric, neurologic, spine, and lower extremities systems were all marked as normal on clinical evaluation. 

In February 1978, the Veteran filed a claim for entitlement to service connection for neck fracture injury residuals.  A May 1978 VA examination report detailed normal nervous system and psychiatric system findings.  In a May 1978 rating decision, the RO granted entitlement to service connection for status-post fusion C3-C6, with compression fracture of C5, and assigned a 10 percent evaluation, effective November 15, 1977.

In a March 1980 rating decision, the RO assigned a 20 percent evaluation for the Veteran's service-connected cervical spine disability, effective December 11, 1979.  The RO also granted service connection for radiculitis of left ulnar nerve with partial paralysis of left triceps as directly due to and proximately the result of the Veteran's service-connected cervical spine disability, assigning a 20 percent evaluation, effective December 11, 1979.

In an August 1980 VA hospitalization summary, the examiner listed an impression of traumatic back and neck pain, with no fracture.  An October 1982 VA examination report showed complaints of sleep impairment and nerves "on edge."  

In a typewritten statement received on May 19, 2008, the Veteran indicated that his letter was a statement of his medical condition.  He noted that he had dragged his left leg since his injury in service.  The Veteran detailed that he stopped working in March 2008, due to limitations associated to his service-connected cervical spine disability, including limitation of motion and the use of pain medications.  

In a November 2008 statement, a VA physician indicated that the Veteran had chronic pain symptoms after a neck diving injury in the past.  VA treatment notes dated in December 2008 showed complaints of neck and back pain due to service-related injury.

In a June 2009 letter, a potential employer informed the Veteran that limits due to neck and back pain, as well as use of prescribed narcotics, would not allow the company to employ him at that time.

In an August 2009 statement, a private physician, P. G., M, D., indicated that the Veteran's spine and pain problems had progressed to the point that he was unable to work.  Additional private treatment records received in August 2009 showed findings of pulled back in December 2003 and May 2004, as well as complaints of backache from November 2008 to August 2009.  A March 2007 treatment record detailed a significant history for neck and back injury several years ago.

In a statement received on August 27, 2009, the Veteran simply indicated that he would like to file for an increase for his service-connected neck injury. 

In a VA Form 119, Report of Contact, dated on September 21, 2009, the Veteran indicated that he would like to add the issue of TDIU to his claim, as he has been unable to work due to his service-connected cervical spine disability. 

In an October 1, 2009, statement, the Veteran's spouse reported that the side effects of pain medications used to treat his neck pain were awful, including sleep impairment, weight gain, and the Veteran being so ill mannered she could hardly stand to be in the same room with him.  She indicated that the Veteran was depressed and worried as to how he was going to provide for his family.

In an October 2009 VA spine examination report, the Veteran was noted to have an antalgic gait, with limp favoring his left side.

In an October 30, 2009, statement, the Veteran complained of paralysis down his left leg and having depression. 

In a December 2009 rating decision, the RO assigned a 30 percent rating for status post fusion of cervical spine from C3-C6, with compression fracture of C5, effective August 27, 2009.  

In a July 2010 VA physical therapy note, the examiner noted that the Veteran had successfully completed training in gait aid management.  Additional VA treatment notes dated from January to July 2010 showed assessments of depression. 

During a hearing before the RO held on May 17, 2011, the Veteran's attorney indicated that the Veteran had chronic pain syndrome related to his service-connected cervical spine disorder and requested consideration and a rating for that disorder under Diagnostic Code 9422.  The attorney further stated that the Veteran's VA treating physician had diagnosed depression, irritability, and anxiety related to the Veteran's service-connected cervical spine and arm disabilities.  The Veteran asserted that his pain medications caused irritability, noted use of a transcutaneous electronic nerve stimulation (TENS) unit on his back weekly, and endorsed that general depression was part of his service-connected disabilities.

In June 2011, the Veteran again claimed entitlement to benefits for severe depression from chronic pain.  VA treatment notes dated in June 2011 showed complaints of chronic back pain.  It was noted that the Veteran experienced additional pain in lower back after a motor vehicle accident in 1990. 

In an August 3, 2011, statement, the Veteran's attorney indicated that the Veteran had chronic pain syndrome and depression related to his service-connected cervical disc disease.  

In a September 2011 VA examination report, the Veteran was noted to have negative straight leg raising on the left side.  The examiner diagnosed intervertebral disc syndrome of the cervical spine and indicated that the "most likely" involved peripheral nerve was the multiple nerves which affect the left side of the body.

VA treatment records dated in September 2011 reflected that the Veteran had chronic low back pain and a questionable history of lumbar spine fracture.  A September 2011 VA computed tomography (CT) scan report listed an impression of compression deformity of the L1 vertebral body.

In a December 2011 statement, the Veteran's VA physician indicated that he had chronic pain syndrome due to an old diving injury and recent CT findings of compression deformity of the L1 vertebral body, with consequent exaggerated kyphosis at the thoracolumbar junction.

In a January 2012 statement, the Veteran's attorney requested that the RO process a claim for service connection for the Veteran's lumbar impairment.

In a VA examination report dated on February 20, 2012, the examiner indicated that the Veteran had positive straight leg raising test results on the left side and diagnosed severe, left lower extremity radiculopathy. 

In a February 20, 2012, statement, the Veteran's spouse again reported that the Veteran's prescribed pain medications turned him into a "demon" and caused side effects including sleep impairment, irritability, sadness, feelings of worthlessness, diminished concentration, and lethargy.  She indicated that the Veteran was told he had broken his back in September 2011.   

In a July 2012 rating decision, the RO granted service connection for major depressive disorder, associated with the Veteran's service-connected cervical spine disability, assigning an initial 70 percent rating, effective May 17, 2011.  The RO also granted service connection for compression fracture of L1 vertebral body, claimed as chronic pain syndrome and lumbar impairment, assigning an initial 10 percent rating, effective August 3, 2011, and a 20 percent rating, effective February 20, 2012.  The RO further granted service connection for left lower extremity radiculopathy secondary to the Veteran's service-connected compression fracture of L1 vertebral body, assigning a separate 40 percent rating, effective February 20, 2012. 

In written statements of record as well as during the October 2014 Board hearing, the Veteran and his attorney have argued that his claims for depression, back, and left lower extremity disorders were raised by the evidence associated with the increased rating claim filed on August 27, 2009, but were not adjudicated at that time.  The attorney reiterated that claims for depression, and chronic pain syndrome, including radiculopathy and lumbar impairment, were clearly raised in the original claim for an increase in benefits in August 2009. 

Earlier Effective Date - Service Connection for Major Depressive Disorder

The Veteran seeks entitlement to an effective date prior to May 17, 2011, for the award of entitlement to service connection for major depressive disorder.

As an initial matter, the Veteran separated from active service in October 1977.  It is not in dispute that the Veteran did not submit a claim of entitlement to service connection for a psychiatric disorder, within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for major depressive disorder, as of the day following discharge, is not warranted.  As such, the appropriate effective date is either the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

In this case, the statement received on October 1, 2009, from the Veteran's spouse, is the earliest document that may be considered a claim for service connection for major depressive disorder.  

The Veteran is first shown to receive assessments of depression in VA treatment records dated from January to July 2010.  However, the Board also need not consider the date that a diagnosis was rendered as the date that entitlement arose.  Lalonde v. West, 12 Vet. App. 377 (1999) (stressing that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection).  

The assertions advanced by the Veteran and his attorney that a claim for depression was clearly raised in the original application for an increase in benefits in August 2009 are unfounded, as the Veteran's statement received on August 27, 2009, simply indicated that he would like to file for an increase for his service-connected neck injury.

The Board finds that a claim for service connection for major depressive disorder was received by VA on October 1, 2009.  The evidence received in connection with that claim reveals a diagnosis of major depressive disorder related to the Veteran's service-connected cervical spine disability.  Accordingly, the date of the claim, October 1, 2009, is the controlling date for the effective date assigned under the factual circumstances in this matter. 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  

As such, an effective date of October 1, 2009, but no earlier, is granted for the award of service connection and the assignment of the initial 70 percent rating for major depressive disorder.  Emphasis is placed on the findings that there is no evidence that the Veteran filed a formal or informal claim for depression prior to October 1, 2009.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Earlier Effective Date - Service Connection for Compression Fracture of L1 Vertebral Body

The Veteran seeks entitlement to an effective date prior to August 3, 2011, for the award of entitlement to service connection for compression fracture of L1 vertebral body.  

As an initial matter, it is not in dispute that the Veteran did not submit a claim of entitlement to service connection for a low back disorder, within one year from his discharge in October 1977.  Therefore, assignment of an effective date for the grant of service connection for a low back disorder, as of the day following discharge, is not warranted.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

In this case, the statement received on August 3, 2011, is the earliest document that may be even liberally considered a claim for service connection for a low back disorder.  In that statement, the Veteran's attorney asserted that the Veteran had chronic pain syndrome and depression related to his service-connected cervical spine disability. 

The Board is aware that during the hearing before the RO on May 17, 2011, the Veteran's attorney indicated that he had chronic pain syndrome related to his service-connected cervical spine disorder and requested consideration and a rating for that disorder under Diagnostic Code 9422.  The Veteran also noted use of a TENS unit on his back as well as multiple other areas weekly.  However, even the most liberal interpretation of these statements does not allow them to be considered a claim for service connection for a low back disorder.  The attorney referenced chronic pain syndrome in the context of obtaining a rating for a psychiatric disorder.  In addition, the Veteran's statements of use of a TENS unit on his back and other areas does not show any intent to apply for service connection for a back disorder.

Furthermore, assertions advanced by the Veteran and his attorney that a claim for a low back disorder was clearly raised in the original claim for an increase in benefits in August 2009 are unfounded, as the Veteran's statement received on August 27, 2009, simply indicated that he would like to file for an increase for his service-connected neck injury.

VA and private treatment records reflected findings of chronic back pain, backaches, chronic pain symptoms, back pain due to service injury, and pulled back muscles from 1980 to 2011.  Pursuant to 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  Here, the Veteran's August 3, 2011, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for a low back disorder, was filed earlier than August 3, 2011.  Thus, in this case, the claim received on August 3, 2011, is the earliest document that may be considered a claim for service connection for a low back disorder.  

VA treatment records dated in September 2011 first showed the Veteran's diagnosis of compression deformity of the L1 vertebral body.  See Lalonde v. West, 12 Vet. App. 377 (1999).  In this case, the date of claim, August 3, 2011, is the controlling date for the effective date assigned under the factual circumstances in this matter.  38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  Emphasis is placed on the finding that there is no evidence that the Veteran filed a formal or informal claim for a low back disorder, prior to August 3, 2011.  

As no earlier effective date is permitted by law, the Board finds that the assignment of an effective date prior to August 3, 2011, for service connection for compression fracture of L1 vertebral body is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Earlier Effective Date - Separate Rating for Left Lower Extremity Radiculopathy

The Veteran seeks entitlement to an effective date prior to February 20, 2012, for the award of entitlement to the assignment of a separate 40 percent evaluation for left lower extremity radiculopathy.  

The Veteran's left lower extremity radiculopathy residuals are rated as 40 percent from February 20, 2012, pursuant to paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 40 percent disability rating is warranted for moderately severe, incomplete paralysis of the nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

In this case, the statement from the Veteran received on May 19, 2008, is the earliest document that may be considered a claim for a separate rating for left lower extremity radiculopathy.  In that statement, he specifically asserted that he had been dragging his left leg since his injury during service. 

The Veteran is first shown to receive a diagnosis of left lower extremity radiculopathy in a February 2012 VA examination report.  However, the Board also need not consider the date that a diagnosis was rendered as the date that entitlement arose.  Lalonde v. West, 12 Vet. App. 377 (1999).  

The Board finds that a claim for a separate evaluation for left lower extremity radiculopathy was received by VA on May 19, 2008, and evidence received in connection with that claim reveals a diagnosis of radiculopathy related to the Veteran's service-connected low back disability, the date of the claim, May 19, 2008, is the controlling date for the effective date assigned under the factual circumstances in this matter. 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  

As such, an effective date of May 19, 2008, but no earlier, is granted for the award of service connection for left lower extremity radiculopathy.  Emphasis is placed on the finding that there is no evidence that the Veteran filed a formal or informal claim for a separate rating for radiculopathy prior to May 19, 2008.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Based on the foregoing discussion, the assignment of an effective date of May 19, 2008, but no earlier, is warranted for the award of service connection and the assignment of a separate rating for left lower extremity radiculopathy.  As the preponderance of the evidence is against the assignment of an effective date prior to May 19, 2008, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of October 1, 2009, but no earlier, for the award of entitlement to service connection for major depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date prior to August 3, 2011, for the award of entitlement to service connection for compression fracture of L1 vertebral body, claimed as chronic pain syndrome and lumbar impairment, is denied.

An effective date of May 19, 2008, but no earlier, for the award of entitlement to a separate rating for left lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board's review of the record revealed that additional development for the matters of entitlement to an initial evaluation in excess of 10 percent for the time period from August 3, 2011, and in excess of 20 percent for the time period from February 20, 2012, for compression fracture of L1 vertebral body; entitlement to an evaluation in excess of 30 percent for status post fusion of cervical spine from C3-C6 with compression fracture of C5; entitlement to an initial evaluation in excess of 20 percent for right upper extremity radiculopathy; and entitlement to a TDIU for the time period prior to May 17, 2011, is warranted.

As an initial matter, the RO did not furnish the Veteran with the applicable regulations in the January 2014 statement of the case concerning the recharacterized issue of entitlement to an initial evaluation in excess of 10 percent for the time period from August 3, 2011, and in excess of 20 percent for the time period from February 20, 2012, for compression fracture of L1 vertebral body.  In addition, the RO did not furnish the Veteran with the applicable regulations in the January 2014 statement of the case for the matter of entitlement to an initial evaluation in excess of 20 percent for right upper extremity radiculopathy.  That issue is also currently on appeal, as the separate evaluation for this neurological condition associated with the Veteran's service-connected cervical spine disorder was assigned during the pendency of the appeal for an increased rating for his service-connected cervical spine disorder.  Therefore, a supplemental statement of the case must be issued to provide the Veteran with the correct law and regulations pertinent to the initial rating claims for compression fracture of L1 vertebral body and right upper extremity radiculopathy currently on appeal.  See 38 C.F.R. § 19.29(b) (2015).

During his October 2014 hearing before the Board, the Veteran and his attorney indicated that there had been no real change in the severity of the Veteran's disabilities since his last VA examinations were conducted in May 2013.  However, the Veteran clearly indicated that he was currently receiving VA medical treatment for his service-connected cervical spine, low back, and right upper extremity disabilities from Durham VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to May 2013 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

A longitudinal review of the record further reveals that the Veteran filed a claim for entitlement to a TDIU on August 27, 2009.  In a July 2013 supplemental statement of the case, the RO granted entitlement to a TDIU, effective for the time period from May 17, 2011, to February 20, 2012.  Prior to May 17, 2011, the RO found that the Veteran did not meet the schedular criteria for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  Based on the earlier effective date awarded above coupled with the additional development, as well as the readjudication ordered for the pending appeals in this remand, that may no longer be the case.

Thus, the issue of entitlement to a TDIU for the time period prior to May 17, 2011, is inextricably intertwined with the matters of entitlement to an initial evaluation in excess of 10 percent for the time period from August 3, 2011, and in excess of 20 percent for the time period from February 20, 2012, for compression fracture of L1 vertebral body; entitlement to an evaluation in excess of 30 percent for status post fusion of cervical spine from C3-C6 with compression fracture of C5; and entitlement to an initial evaluation in excess of 20 percent for right upper extremity radiculopathy.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to an initial evaluation in excess of 10 percent for the time period from August 3, 2011, and in excess of 20 percent for the time period from February 20, 2012, for compression fracture of L1 vertebral body; entitlement to an evaluation in excess of 30 percent for status post fusion of cervical spine from C3-C6 with compression fracture of C5; entitlement to an initial evaluation in excess of 20 percent for right upper extremity radiculopathy; and entitlement to a TDIU for the time period prior to May 17, 2011.  

Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Durham VAMC from May 2013 to the present. 

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration all relevant evidence associated with the evidence of record since the July 2013 supplemental statement of the case and January 2014 statement of the case.  

The RO must provide the Veteran with the correct law and regulations pertinent to his claims of entitlement to an initial evaluation in excess of 10 percent for the time period from August 3, 2011, and in excess of 20 percent for the time period from February 20, 2012, for compression fracture of L1 vertebral body and entitlement to an initial evaluation in excess of 20 percent for right upper extremity radiculopathy.  In addition, if the schedular criteria for a TDIU is not met, the RO must discuss whether referral to the Director, Compensation Service, for extraschedular consideration is warranted regarding the assignment of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) for the time period prior to May 17, 2011.  The RO must also discuss whether referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted regarding the Veteran's service-connected cervical spine disability under 38 C.F.R. § 3.321(b).

If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


